Citation Nr: 1731405	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Robin E. Hood, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned VLJ held via videoconference in March 2017.  The claims file includes a transcript of the hearing.

Evidence has been received subsequent to the final consideration of the claims by the RO.  The Veteran waived his right to have the agency of original jurisdiction review that evidence, so the Board may proceed to the merits.  38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in Vietnam and is currently diagnosed with Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran asserts that he has Parkinson's disease and that the condition is the result of exposure to herbicidal agents (e.g. Agent Orange) during his service in Vietnam.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran had service in Vietnam during the Vietnam era.  See, e.g., May 1969 DD-214 (documenting two years of foreign service with various medals relating to his service in Vietnam); June 1969 Award of Bronze Star Medal (documenting Veteran's "heroism...in connection with military operation against a hostile force in the Republic of Vietnam" including "exceptionally valorous actions [during an ambush]...while serving as a Heavy Truck Driver in the Quan Loi convoy").
Therefore, he is presumed to have been exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have one of the conditions listed in 38 C.F.R. § 3.309(e)).  The diseases presumptively associated with herbicide exposure include Parkinson's disease.  38 C.F.R. § 3.309(e).  The record contains no evidence to rebut the presumption of herbicide exposure.  Therefore, so long as the Veteran has Parkinson's disease, it will be service-connected unless there is sufficient affirmative evidence to rebut the presumed causal nexus.

The Board acknowledges the Veteran's and his wife's belief that he has Parkinson's disease, but finds that their lay testimony on the subject is not competent evidence of the correct diagnosis of the Veteran's neurological symptoms.  The Veteran and his wife lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a neurological condition where the Veteran  presents a complex medical picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Similarly, the Board also is not competent to make an independent medical assessment of the proper diagnosis of the Veteran's neurological symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board must evaluate and assign weight to the medical evidence of record.

In this case, there are multiple competing opinions regarding the correct diagnosis of the Veteran's symptoms.

Th Veteran was diagnosed with Parkinson's disease by his private neurologist, Dr. A. Ackerman, in or around August 2015.  See August 2015 Private Provider Clinical Summary.  His private neurologist did not provide any detailed discussion at that time regarding why he diagnosed Parkinson's disease rather than some other condition (e.g., parkinsonism).

In connection with his claim of entitlement to service connection, the Veteran underwent a VA examination in October 2015.  The examiner conducted an in-person examination, but did not review the Veteran's private medical records (which had not been associated with the claims file at that time).  Although he noted the private diagnosis (and the lack of available notes to explain the diagnosis), the VA examiner opined that the Veteran did not have Parkinson's disease.  He discussed VA treatment records from 2012 through 2015 which documented symptomatology and relief from symptomatology that suggested, to the providers and to the examiner, that the Veteran did not have a neurodegenerative disease (e.g., Parkinson's), but instead had a combination of symptoms related to his physical disabilities and psychiatric issues.  An October 2015 VA primary care note reviewed by the examiner included a diagnosis of Parkinson's disease which indicated "Pt is taking meds [sinemet and rotigotine] and feels better but still had a fall."  The VA examiner opined that the Veteran did not have Parkinson's disease.  He explained that, in his opinion, the findings and history were "absolutely not consistent with idiopathic Parkinson's disease."  He noted the speech and swallowing difficulties with disequilibrium, but stated "there is really no evidence of Parkinson's disease."  The examiner based his opinion on the absence of cogwheel rigidity, speech and gait that are not characteristic of Parkinson's, and a lack of responsiveness to Parkinson's medication.  He concluded:  "There may be a neurodegenerative process here but a diagnosis of Parkinson's Disease cannot be made."

An October 2015 VA Neurology Consult note documents the disagreement between private and VA neurologists regarding the correct diagnosis.  The VA neurologist (Dr. Trigg) suggested that he would "titrate Sinemet based on clinical response."  He noted the course of treatment would be determined by the Veteran's private neurologist.

The Veteran's private treatment records from November 2015 indicate cogwheel rigidity on the left, a "parkinsonian tremor", and his "Face was masked."  The Veteran continued to fall despite treatment with Sinemet, but they also indicate he fell less.  The private treatment provider diagnosed Parkinson's disease and noted the symptoms "improved with Sinemet."  

Because the VA examiner did not have access to the Veteran's private treatment records, the RO obtained a second opinion in January 2016 from the VA examiner.  The examiner reiterated his opinion that the Veteran did not have Parkinson's disease and adopted, in whole, the opinion of Dr. Triggs, a VA neurologist, who also relied on the lack of responsiveness to medication typically used to treat Parkinson's disease.  He also explicitly disagreed with the private neurologist's opinion that the Veteran did have idiopathic Parkinson's disease.

The Veteran submitted a July 2016 Disability Benefits Questionnaire (DBQ) on Parkinson's disease in which his private neurologist reiterated his diagnosis of Parkinson's disease.  The private neurologist indicated that the Veteran did have cogwheel rigidity in the left upper extremity.  He also noted that treatment with Sinemet and Requip was "benefit for his tremors / falls / balance."

An August 2016 VA Neurology Consult signed by Dr. Triggs noted the "past medical history of Parkinson's" as well as that the patient had "significant improvement with the falls and tremors" following treatment with Sinemet.  The neurologist stated:  "History and physical exam are consistent with prior diagnosis of Parkinson's disease."

In May 2017, the Veteran submitted the results of an Independent Medical Evaluation by a second private neurologist.  The neurologist provided a detailed discussion of the Veteran's relevant medical history and noted that he reviewed both VA and private treatment records.  He opined that the Veteran had Parkinson's disease which started approximately four years ago.  The private neurologist noted masklike facies, cogwheeling, and responsiveness to treatment with Sinemet (though it lasts only "2-3 hours").

In short, the private neurologists have noted symptoms (e.g., masked face, cogwheel rigidity) and responsiveness to medication (Sinemet) that the VA examiner had concluded were not present, and that was the basis for the rationale for his conclusion the Veteran did not have Parkinson's disease.  The Board is more persuaded by the private neurologists' opinions and documentation of symptoms.  Although the "treating physician rule" does not apply with respect to VA disability compensation claims, see White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001), the Board finds that the ability of the private neurologist to observe the Veteran over successive visits rather than at a single visit provides some advantage in his evaluation of the totality of the evidence in the particular context of this case.  In addition, and more importantly, the VA neurologist (Dr. Trigg) on whom the examiner heavily relied changed his opinion over the course of the Veteran's treatment.  Compare October 2015 VA Neurology Consult (indicating not Parkinson's) with August 2016 VA Neurology Consult (diagnosing Parkinson's, noting symptoms consistent with Parkinson's, and noting responsiveness to the Parkinson's drug Sinemet).  As the Veteran's representative pointed out, "those negative opinions were earlier in the disease process."  See May 2017 Board Hearing Tr. at 31.  In addition, the VA neurologist has changed his opinion.  Essentially, the negative opinions of record have either been superseded by favorable opinions (e.g., Dr. Trigg) or are based on assumptions inconsistent with the course of the Veteran's condition (e.g., cogwheel rigidity, responsiveness to Sinemet).

For all these reasons, the diagnoses of Parkinson's disease are more persuasive than the opinions of record indicating that the Veteran does not have Parkinson's disease.  See Nieves-Rodriguez, 22 Vet. App. at 304; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The evidence of record establishes or places in equipoise each of the elements of the Veteran's claim:  an in-service event (exposure to herbicides on a presumptive basis), a current diagnosis of Parkinson's disease, and an unrebutted presumption of a causal nexus between the in-service event and the current disability.  Therefore, the Veteran is entitled to service connection for Parkinson's disease on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  Accordingly, entitlement to service connection for Parkinson's disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.


ORDER

Entitlement to service connection for Parkinson's disease is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board will remand the Veteran claim of entitlement to SMC based on the need for aid and attendance.

Given the grant of entitlement to service connection for Parkinson's disease, the RO will need to determine the severity of the Veteran's Parkinson's disease in order to assign a disability rating and in that process may develop additional evidence that would affect the level of SMC to which the Veteran is entitled (if any).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  Moreover, the Board finds it would be most appropriate for the RO to first address entitlement to SMC in light of the grant of service connection for Parkinson's disease to ensure the Veteran receives the full benefit of the VA adjudication process.

The Board will not, at this time, direct that the RO provide an additional VA examination as the record contains several DBQs that may be sufficient to rate the condition, particularly in light of the Veteran's representative indication that he may submit additional evidence on that issue.  See May 2017 Board Hearing Tr. at 23.  However, as the Veteran's representative discussed, it may be necessary to schedule an additional examination for the purpose of evaluating the current severity of the condition including factors affecting entitlement to SMC.  Id.; see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The RO should carefully consider entitlement to an examination upon return of this matter to the RO.  However, the RO should also note the Veteran's serious medical condition at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning a disability rating for Parkinson's disease, readjudicate the Veteran's claim of entitlement to SMC based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


